DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 05, 2020 has been entered.
 	2.	Claim 1 has been amended. Claims 2 and 8 have been canceled.  Claims 13 and 14 were previously withdrawn.  
	3.	Claims 1, 3-7, and 9-12 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/046778 (Yan et al. March 31, 2016, IDS), “Yan” in view of Xu et al. (Cellular Immunology 2000 200: 16-26), “Xu” for the reasons of record.
Yan teaches protease activatable bispecific proteins (PABP) which when activated can mediated cytolysis of target cells.  See abstract and Summary-p. 1.
Yan teaches at the paragraph bridging page 1 and 2: 
In more detail, described herein is a protein comprising: (a) one or more polypeptide chain(s) that bind to a target cell; (b) one or more polypeptide chain(s) that bind to an effector cell; (c) a third polypeptide; and (d) a linker comprising a protease cleavage site that links the third polypeptide of (c) to the remainder of the protein; wherein either the protein binds to a target cell more effectively or the protein binds to an effector cell more effectively when the protease cleavage site is essentially completely cleaved as compared to binding observed when the protease cleavage site is uncleaved and/or wherein the EC50 of the protein in a cell cytolysis assay when the protease cleavage site is essentially completely cleaved is not more than a fifth of the EC50 of the protein in the same assay when the protease cleavage site has not been cleaved. The polypeptide chain(s) of (a) can comprise a first pair of immunoglobulin heavy and light chain variable regions (VH1 and VL1) that bind to the target cell when part of an IgG or scFv antibody and the polypeptide chain(s) of (b) can comprise a second pair of immunoglobulin heavy and light chain variable regions (VH2 and VL2) that bind to the effector cell when part of an IgG or scFv antibody. The effector cell can be a T cell or an NK cell . . . In some embodiments, the protease cleavable site can be cleaved by MMP-2, MMP-9, or MMP-11. In some embodiments, the protease cleavable site can comprise an amino acid sequence selected from the group consisting of: GPLGIAGQ (SEQ ID NO: 1), PLGLAG (SEQ ID NO: 3), RRRRR (SEQ ID NO: 4), RRRRRR (SEQ ID NO: 82), GQSSRHRRAL (SEQ ID NO: 5), AANLRN (SEQ ID NO: 95), AQAYVK (SEQ ID NO: 96), AANYMR (SEQ ID NO: 97), AAALTR (SEQ ID NO: 98), AQNLMR (SEQ ID NO: 99), and AANYTK (SEQ ID NO: 100).

Yan teaches that the PABP can bind to an epitope with the first 27 amino acids of the CD3 chain which contains QDGNE.  See p. 25-lines 17-25.
Yan teaches SEQ ID NO: 14 (CD3 (1-27)-MMP-2csV3-aCD3-aHER2-Xbody), the second polypeptide of the PABP, which comprises amino acids 1-27 of the CD3 chain, comprising QDGNE, MMP-2 peptide PLGLAG, and anti-CD3 and Her2 binding domains. See p. 4-Brief Description of the Sequence Listing and SEQ ID NO: 14-pp. 23-24. The anti-CD3 binding domain binds the CD3 chain, comprising QDGNE.  See ¶¶ 0014-0015, Example 5, Figures 1, 2, 13 and 14. 
SEQ ID NO: 14 comprises two Fv regions for binding CD3 and HER2.   See Figs. 1 and 2 and SEQ ID NO: 14 and Example 1.  The CD3 binding domain would recognize CD3 and not two or more immune cell antigens simultaneously. 
The protease cleavable MMP-2 peptide PLGLAG is fused to the N-terminus of the heavy chain of the anti-CD3 antibody, which starts EVGLVESGGGLVQ . . . See SEQ ID NO: 14 and SEQ ID NO: 40, the VH region of anti-CD3.  
The fusion of the amino acids 1-27 of mature human CD3 masking peptide (SEQ ID NO: 53) with PLGLAG is a linear peptide of 48 amino acids in SEQ ID NO: 14 (QDGNEEMGGITQTPYKVSISGTTVILTGGGG SGGGGSGGGGSPLGLAG) at the N-terminus of the heavy chain.
Yan teaches placing the PABPs in pharmaceutical compositions with pharmaceutically st paragraph. 
Yan teaches treating cancer by administering the PABPs to a patient.  See p. 34-lines 5-34 and p. 35-lines 9-30 and claims 36-38. 
With respect the additional immune cell antigen binding region, Yan teaches that the protein of the invention can comprise one or more polypeptide chains that bind to an effector cell. See claim 1.  Yan teaches that the effector cell is a T-cell or an NK cell.  See claims 5 and 6.  Yan teaches that the antibody variable region of the second polypeptide that binds to the effector cell can bind to a polypeptide that is part of the TCR-CD3 complex.  See claim 7. 
Yan additionally teaches that the antibodies can be bi-specific or multi-specific, i.e. binding two or more different antigens.  See p. 12-lines 10-14.
Yan teaches that component 1 of the PABP binds to target molecules on cancer cells.  See pp. 23-24.
Yan teaches that component 2 of the PABP binds to various effector cell molecules on effector cells like a T cell, an NK cell, a monocyte, a macrophage or neutrophil including the CD3 chain.  See pp. 24-25.
Yan teaches that component 3 of the PABP is a polypeptide that can bind component 1 or 2 that can inhibit binding of component 1 or 2 to the effector or target cell. Yan teaches that component 3 can include all or part of a polypeptide of the T cell receptor CD3 complex or other proteins on effectors cells.  Yan teaches component 3 can comprise the first 27 amino acids of CD3.  See p. 26-lines 1-20 and claim 2.
Yan teaches component 4 comprises a protease cleavage site such as from MMP2, PLGLAG. See pp. 26-29 and Table 2. Yan teaches component 4 can comprise additional non-
Yan teaches SEQ ID NOs: 10, 12, and 14 with the CD3 masking moiety comprising QDGNE linked to the N-terminus of the anti-CD3VH domain by a linker comprising an MMP cleavable moiety, which are 69, 71, and 67 amino acids in length, respectively. . 
>  10

MGSTAILGLLLAVLQGGRAQDGNEEMGGITQTPYKVSISGTTVILTGGGGSGGGGSGGGGSGPLGIAGQ
>  12

MGSTAILGLLLAVLQGGRAQDGNEEMGGITQTPYKVSISGTTVILTGGGGSGGGGSGGGGSGGPLGMLSQS
>  14

MGSTAILGLLLAVLQGGRAQDGNEEMGGITQTPYKVSISGTTVILTGGGGSGGGGSGGGGSPLGLAG

Yan teaches as set forth, but does not explicitly teach an example of PABPs with a masking molecule comprising QDGNE, wherein the immune cell antigen-binding region recognizes at least one type of immune cell antigen other than the antigen that comprises a polypeptide consisting of the amino acid sequence QDGNE (SEQ ID NO: 15) or the limitations of claims of 5, and 6.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yan and make an immune effector binding region that recognizes an antigen other than a polypeptide comprising QDGNE, which is found on CD3, with multi-specific binding domains, to recognize other proteins on T-cell or an NK cells or in the TCR-CD3 complex so that the protein has the ability to recruit different cell types, T-cell and NK-cells, and so the recruitment is not solely reliant on the binding of the QDGNE epitope for the recruitment of immune effector cells if the CD3 QDGNE epitope becomes inaccessible or unavailable.  

With respect to claim 5, Yan additionally teaches that the antibody can be bivalent or multivalent so that the antibody can bind to one, two, or multiple antigen molecules at once.  See p. 12-lines 11-14.  
Thus it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yan and make bivalent or multivalent binding domains with the same variable domain regions to the CD3 protein comprising QDGNE or the cancer antigen, so that the binding domains two or more antigens at once to more effectively target more effector cells or cancer cells. 
With respect to claim 6, Yan teaches the Fc region of the PABPs can contain alterations that inhibit FcR binding.  See p. 16-lines 7-18 and p. 19-lines 15-25. Yan teaches that Fc region is a half-life extending moiety, which can contain alterations that inhibit FcR binding, including mutations taught by Xu.  See p. 30-lines 4-13.
Xu teaches making mutations in the Fc domains of antibodies that inhibit binding to FcR to reduce human anti-mouse antibody response (HAMA) and cytokine release syndrome in response to antibody treatment.  See abstract. 
 Thus it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yan and Xu and make PABPs with the Fc region as a half-life extending moiety and include alterations that inhibit R binding to prevent binding to the FcR, so that the FcR does not misdirect or absorb the PABPs or stimulate inappropriate or excessive immune responses as taught by Xu.

Response to Arguments
5.	Applicant argues that a determination of obviousness requires a showing that, all claimed elements are present in the prior art and that a skilled person would have had a reason to combine the claimed elements to arrive at the claimed invention with a reasonable expectation of success. See e.g., Par Pharmaceutical v. TWi Pharmaceuticals, Inc., 773 F. 3d 1186, 1196 (Fed. Cir. 2014). Moreover, in order to establish a prima facie case of obviousness based on combining disclosures from multiple references, combining multiple embodiments from a single reference, or selecting from large lists of elements in a single reference, the Office must establish a motivation to make the combination and a reasonable expectation that such a combination would be successful, otherwise a skilled artisan would not arrive at the claimed combination In re Stepan Co. 868 F.3d 1342 (Fed. Cir. 2017); emphases added. “To have a reasonable expectation of success, one must be motivated to do more than merely to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1365 (Fed. Cir. 2007). It is not enough that a skilled artisan, once presented with two or more references, would have understood that they could he combined as it does not imply a motivation to pick out those two references and combine them to arrive at the claimed invention.” See, e.g., Personal Web Technologies, LLC v. Apple, Inc., 848 F.3d 987, 991 (Fed. Cir. 2017).
Applicant respectfully submits that the claimed invention is nonobviousness at least because the cited references do not disclose or suggest all of the claimed elements.

Applicant argues that Yan is directed to “Protease-Activatable Bispecific Proteins” (PABPs) engineered to address the “need in the art for bispecific antibody formats that have reasonably long half-lives, but are activated specifically in a disease environment. See, e.g., Yan, Title and page 1 lines. 14-20, emphasis added). Yan discloses that CD3-hinding compositions that have long half-lives can “cause prolonged and poorly localized T cell activation, leading to undesirable side effects, since engagement of CD3 can cause T cell activation.” See, e.g., Yan, Title and page 1 lines. 10-13). To address this problem, the PABPs of Yan are engineered to be activated by proteases that are abundant in localized disease microenvironments and the PABPs are designed to not be active in the absence of these proteases.
Applicant argues that Yan discloses PABPs that can contain a CD3 binding region and a CD3 binding blocking/masking moiety that contains a sequences corresponding to the amino 
	Applicant argues that in additional distinct embodiments, Yan discloses that PABPs can contain an effector cell binding region that does not bind CD3, but that instead binds a different molecule of an effector cell or another component of a TCR-CD3 complex, Yan, page 25, lines 30 -35. And Yan discloses that these PABPs may additionally contain a blocking/masking moiety that contains a sequences corresponding to the sequence to which this effector cell binding region binds (e.g., a part of NKG2D, CD352, 4-1BB, OX40, or GITR). Yan, page 26, lines 5 -9.
	Applicant argues that however, to be clear, Yan does not disclose or suggest a multiple antigen-binding fusion molecule that comprises a masking molecule containing the sequence QDGNE and an immune cell antigen-binding region which (a) recognizes an antigen that comprises a polypeptide consisting of the amino acid sequence QDGNE and (b) recognizes at least one type of immune ceil antigen other than the antigen that comprises a polypeptide consisting of the amino add sequence QDGNE. In fact, a person of ordinary skill in the art, considering Yan would be disinclined from modifying the compositions of Yan as proposed by the Office because to do so would contradict the objective of Yan to develop antibody formats that are activated specifically in a disease environment. See, e.g., Yan, Title and page 1 lines. 14-20, emphasis added). Simply put, a person of ordinary skill in the art, considering Yan, would have had no reasonable basis for expecting that modifying the compositions of Yan such that the immune cell effector binding region binds to another immune cell antigen in addition to CD3 would result in a PABP that does not cause prolonged and poorly localized immune 
Applicant argues that Xu does not cure the deficiencies of Yan. Xu is cited for teaching the mutation of antibody Fc domains that inhibit binding to FcyR to reduce human anti-mouse antibody response.
Applicant argues that in sum, Yan (in view of Xu) does not teach or suggest for example, why a person of ordinary skill in the art would have had reason to modify the immune cell antigen-binding region of the disclosed PABPs so as to bind both an immune cell antigen that comprises the amino acid sequence QDGNE and at least one type of immune cell antigen other than the antigen that comprises a polypeptide consisting of the amino acid sequence QDGNE.
Applicant argues that for at least the foregoing reasons, Applicant respectfully submits that a person of ordinary skill in the art, considering Yan in view of Xu would not have reason to modify the compositions of Yan in view of Xu so as to arrive at the claimed invention. Absent such reason or motivation, there cannot be a reasonable expectation of success, irrespective of the high level of skill in the art that the Office relies on to underpin its rejection. In view of the above, Applicant respectfully requests that this rejection he reconsidered and withdrawn.

Applicant’s arguments have been considered, but have not been found persuasive.   Yan teaches that the protein of the invention can comprise one or more polypeptide chains that bind to a target cell and to an effector cell. See claim 1.  Yan teaches that the effector cell can be  a T cell, an NK cell, a monocyte, a macrophage or neutrophil.  See claims 5 and 6 and pp. 24-25.
Yan teaches that the antibody variable region of the second polypeptide that binds to the effector cell can bind to a polypeptide that is part of the TCR-CD3 complex or NKG2D, CD352, 4-1BB, .  See p. 26-lines 1-20 and claim 2. Yan teaches component 4 comprises a protease cleavage site such as from MMP2, PLGLAG. See pp. 26-29 and Table 2. Yan teaches component 4 can comprise additional non-cleavable linker like (G4S)n where n can be 1, 2, 3, 4, 5, 6, 7 or 8, TVAAP or ASTKGP.  See p. 29-lines 3-10).  Yan teaches SEQ ID NOs: 10, 12, and 14 with the CD3 masking moiety comprising QDGNE linked to the N-terminus of the anti-CD3VH domain by a linker comprising an MMP cleavable moiety.  Thus Yan clearly provides enabling guidance and motivation for constructing a multiple antigen binding molecule as claimed.  One would have been motivated to combine the teachings of Yan and make an immune effector binding region that recognizes an antigen other than a polypeptide comprising QDGNE, which is found on CD3, with multi-specific binding domains, to recognize other proteins on T-cell or an NK cells or in the TCR-CD3 complex so that the protein has the ability to recruit different cell types, T-cell and NK-cells, and so the recruitment is not solely reliant on the binding of the QDGNE epitope for the recruitment of immune effector cells if the CD3 QDGNE epitope becomes inaccessible or unavailable
With respect to the length of masking moiety-protease cleavable linker fusion region, one of skill in the art would have been motivated to modify the length of the linker region in the masking moiety-cleavable domain fusion region to optimize the interaction of the masking moiety with its respective binding domain given that Yan teaches that various non-cleavable linkers can be used to link the domains together.  


6.	Claims 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/179003 (Dennis, M. Nov. 10, 2016, effectively filed May 1, 2015, IDS), “Dennis” in view of WO 2016/046778 (Yan et al. March 31, 2016), “Yan” for the reasons of record.
Dennis teaches an anti-CD3 antibody comprises (a) a binding domain and (b) a polypeptide mask, wherein the polypeptide mask comprises a masking moiety (MM) comprising the amino acid sequence of at least amino acid residues 1-3, 1-5, or 1-8 of SEQ ID NO: 1, QDGNEEMGGITQTPYKVSISGTTVILT.  See claims 1-5 and paragraph bridging pp. 1-2.

Dennis teaches that the anti-CD3 antibody binds the human CD3, which comprises QDGNEEMGGITQTPYKVSISGTTVILT.  See claim 50 and Examples 1 and 2 and Figures 1-4. The CD3 antibody would recognize CD3 and not two or more immune cell antigens simultaneously. 
Dennis teaches fusion of the CD3 mask to a thrombin cleavage site linked to the N-terminus of a heavy or light chain of an antibody to CD3.  See Example 2 and Figures 1 and 2.  The functional length of the fusion of the CD3 mask to a thrombin cleavage site varied from about 11 amino acids to 32 amino acids.  See Figure 1 and 2.
Dennis teaches that the anti-CD3 antibody can be bi-specific or multi-specific.  Dennis teaches that bispecific antibodies can bind a tumor antigen.  See claims 64-68 and paragraph bridging pp. 5-6.  
Dennis exemplifies anti-CD3/CD20 T-cell dependent bi-specific antibodies (TDB) with the CD3 masking moiety fused to the CD3 heavy chain N-terminus. See Example 4. 
Dennis exemplifies a TDB with a cleavable moiety (CM) linked to the N-Terminus of the anti-CD3 light or heavy chain binding moiety.  See Figure 4D and p. 11-lines 1-6.
Dennis teaches that anti-CD3 antibodies can be bivalent, diabodies.  See p. 33-lines 32-35.  Bivalent antibodies would have two Fv regions comprising the same light chain region to CD3 to bind multiple CD3 antigens. 
Dennis teaches a CD3 antibody with the QDGNE masking motif linked to a thrombin cleavable motif, which is linked to the N-terminus of the heavy or light chain. The QDGNE 
Dennis teaches that the first five amino acids of human CD3, QDGNE, were sufficient to significantly block binding to CD3.  See Example 2 and Figure 2. 
Dennis teaches that antibodies can comprise Fc domains that have reduced or no Fc receptor binding.   See p. 41-line 39 to p. 42-line 38. 
Dennis teaches that pharmaceutical compositions with the CD3 antibodies containing pharmaceutically acceptable carriers.   See claims 90 and 91 and pp. 49-50.
Dennis teaches treating cancer with the CD3 antibodies and the bispecific TDBs. See claims 93-97 and 99 and pp. 51-52. 
Dennis teaches that:
Collectively, the data demonstrate that masked anti-CD3 antibodies, such as masked TDBs, are able to uniquely alter the cellular biodistribution of engaged target cells and T cells to control the efficacy of the TDBs. in addition to varying the length and content of the polypeptide mask, activation of the masked anti-CD3 antibodies can also be regulated by the incorporation of a CM in the mask that allows for its removal in an environment-dependent manner. Suitable proteolytic sites designed to take advantage of up-regulated protease activity in the tumor microenvironment, for example, have been described.

See p.  60-lines 11-17. 
Dennis does not explicitly teach the T-cell dependent bi-specific antibodies (TDB) with the CD3 masking moiety comprising a cancer tissue-specific protease-cleavable linker () which comprises a polypeptide consisting of a target sequence of a cancer tissue-specific protease.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dennis and include a cancer tissue-specific protease-cleavable linker in the T-cell dependent bi-specific antibodies (TDB) with the CD3 masking moiety because Dennis specifically exemplifies a TDB with a cleavable moiety 
Dennis teaches as set forth above, but does not teach wherein the immune cell antigen-binding region recognizes at least one type of immune cell antigen other than the antigen that comprises a polypeptide consisting of the amino acid sequence QDGNE (SEQ ID NO: 15) or wherein the target sequence is the amino acid sequence PLGLAG (SEQ ID NO: 9).
Yan teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of  Dennis and Yan and make an immune effector binding region that recognizes an antigen other than a polypeptide comprising QDGNE, which is found on CD3, with bi-specific or multi-specific binding domains, to recognize other proteins on T-cell or an NK cells or in the TCR-CD3 complex so that the protein has the ability to recruit different cell types, T-cell and NK-cells, and so the recruitment is not solely reliant on the binding of the QDGNE epitope for the recruitment of immune effector cells if the CD3 QDGNE epitope becomes inaccessible or unavailable. 
prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dennis and Yan and use PLGLAG, because Dennis teaches using MMP-2 cleavable sites in the antibodies and   Yan teaches PLGLAG is an MMP-2 protease cleavable site useful in the protease activatable masked bi-specific antibody constructs.  See Table 2 and SEQ ID NO: 14. 

Response to Arguments
7.	Applicant argues that that the claimed invention is nonobviousness at least because the cited references do not disclose or suggest all of the claimed elements.
Applicant argues that neither Dennis or Yan, alone or in combination, teach or suggest at least, a multiple antigen-binding fusion molecule that comprises a masking molecule containing the sequence QDGNE and an immune cell antigen-binding region which (a) recognizes an antigen that comprises a polypeptide consisting of the amino acid sequence QDGNE and (b) recognizes at least one type of immune cell antigen other than the antigen that comprises a polypeptide consisting of the amino acid sequence QDGNE. Moreover, neither Dennis or Yan, alone or in combination, disclose or suggest such a multiple antigen-binding molecule in which the masking molecule is part of a linear fusion polypeptide that contains a cancer tissue-specific protease-cleavable linker and wherein the fusion polypeptide is (a) 11 to 65 amino acid residues in length when fused to the heavy chain N-terminus of the Fv region that forms the immune cell antigen-binding region or (b) 16 to 65 amino acid residues in length when fused to the light chain N terminus of the Fv region that forms the immune cell antigen-binding region.


Applicant argues that Yan does not cure the deficiencies of Dennis. As discussed above, Yan does not disclose or suggest a multiple antigen-binding fusion molecule that comprises a masking molecule containing the sequence QDGNE and an immune cell antigen-binding region which (a) recognizes an antigen that comprises a polypeptide consisting of the amino acid sequence QDGNE and (b) recognizes at least one type of immune cell antigen other than the antigen that comprises a polypeptide consisting of the amino acid sequence QDGNE, Additionally, as discussed above, a person of ordinary skill in the art, considering Yan would be disinclined from modifying the compositions of Yan as proposed by the Office because to do so "would contradict the objective of Yan to develop antibody formats that are “ activated specifically in a disease environment.” See, e.g., Yan, Title and page 1 lines. 14-20, emphasis added).
Applicant argues that for reasons discussed above, the claims are nonobvious over the cited references at least because a person of ordinary skill in the art considering Dennis in view of Yan would not have had reason to modify the compositions of Yan so as to arrive at a composition that includes inter alia, a masking molecule containing the sequence QDGNE and an immune cell antigen-binding region which (a) recognizes an antigen that comprises a polypeptide consisting of the amino acid sequence QDGNE and (b) recognizes at least one type of immune cell antigen other than the antigen that comprises a polypeptide consisting of the 
Applicant argues that for at least tire foregoing reasons, Applicant respectfully submits that a person of ordinary skill in the art, considering Dennis in view of Yan would not have reason to modify the compositions of Dennis in view of Yan so as to arrive at the claimed invention. Absent, such reason or motivation, there cannot be a reasonable expectation of success, irrespective of the high level of skill in the art that the Office relies on to underpin its rejection. In view' of the above, Applicant respectfully submits that the claims are nonobvious over the cited art and requests that this rejection be reconsidered and withdrawn.

Applicant’s arguments have been considered, but have not been found persuasive.   Applicant is essentially reiterating the arguments set forth above with respect to Yan as not making the claimed invention obvious alone or in combination with Dennis.  Thus for the reasons set forth above Applicant with respect to Yan, Applicant’s arguments are not found persuasive.  
With respect to the argument that one would have been disinclined from modifying the compositions of Yan as proposed by the Office because to do so "would contradict the objective of Yan to develop antibody formats that are “ activated specifically in a disease environment”, 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heavy chain N-terminus of the Fv region that forms the immune cell antigen binding region" and “the light chain N-terminus of the Fv region that forms the immune cell antigen binding region" in lines 18-22.  There is insufficient antecedent basis for 
Conclusion
	9.	The objections recited in the Office Action of June 5, 2020 are withdrawn	
10.	Claims 1, 3-7, and 9-12 are rejected. 
11.	No claims allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642